DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 38, 40-42, 46, 47, 57, 58, 60-63, 66, and 107-116 are pending.
	Election/Restrictions
The specie election requirement was withdrawn in the prior Office action.
Claims 38, 40-42, 46, 47, 57, 58, 60-63, 66, and 107-116 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 10/13/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103

Claims 38, 40, 41, 42, 57, 58, 60-63, 66 and 107-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bednarski et al. (US 2009/0163466; cited in the IDS) in view of Schwartz (Am. J. Health-Syst. Pharm. (2007) 64(Supplement 2): S5-S13), Zeldis et al. (US 20100260719), Bratzler et al. (US 20060211639) and Fredeking et al. (US 2003/0092684), as evidenced by Bucci et al. (US 4584130) and Wong (Chemistry of Protein Conjugation and Cross-linking” CRC Press: Boca Raton: FL (1991), page 147; cited in the IDS filed 4/26/2017).


    PNG
    media_image1.png
    399
    327
    media_image1.png
    Greyscale

The following preferred embodiments are also disclosed:

    PNG
    media_image2.png
    543
    289
    media_image2.png
    Greyscale

These compounds are specie of the compound of instant formula I where A2 is N, p is 1, m is 2, R2 is H, n is 0, A1 is C(O), thus meeting the limitations of structural formula 1 of claims 38, 40, 57 and 116. The specie of ABDNAZ meets the limitations of claims 38, 40, 57, 60-61 and 116 where A2 is N, p is 1, m is 2, n is 0, R2 is H, A1 is C(O) and R1 is Br. Instant claims 62, 107,  108 and 114 are drawn to ABDNAZ.
In a preferred embodiment, the therapeutic agent is given by intravenous administration ([0114]; instant claims 38, 40 and 116, in part).
Bednarski does not teach the patient receives a blood product and the therapeutic agent intravenously in a single composition (claim 38, 40 and 116).
Schwartz teaches that anemia is a potential problem in patients with cancer. The incidence of anemia in patients with cancer is as high as 60% in patients with lymphoma, lung can or gynecologic or genitourinary tumors. The incidence is higher in those patients receiving chemotherapy (page S5, left column, first paragraph). Schwartz discusses the etiology of anemia and note that anemia is associated with direct disease effects, blood loss such as hemorrhage, the effects of chemotherapy or radiation, nutritional deficiencies, inflammation or infection  autoimmune hemolysis and endocrine disorders (Table 1). The ordinary artisan would reasonably interpret blood loss or hemorrhage as a reduced blood volume because the volume of blood is decreased by the loss. Thus, Schwartz teaches that approximately one million units of blood are transfused into cancer patients with anemia each year (page S9, middle column). Thus, Schwartz teaches that cancer patients including those with solid tumors, leukemia or lymphoma overlaps with the population of patients having anemia and blood loss. Therefore, the ordinary artisan would reasonably conclude that the patient population of those receiving the compounds disclosed by Bednarski for the treatment of a solid tumor or lymphoma also have anemia which can be due to blood loss. Because such patients are receiving a compound of formula I and blood transfusion, the limitations of the claims are met, in part, because anemia, blood loss and blood transfusions are necessarily being treated in that patient population. 
As a blood transfusion includes all components of blood, erythrocytes and plasma are reasonably being administered to cancer patients (instant claims 41, 42, 109-113 and 115, in part). It is noted that he transitional language for these claims is open (“comprising”) so the prior art blood product can contain other components not specifically named by the claim (e.g., other blood components).
Zeldis teaches the treatment of cancer by the administration of an immunomodulatory compound. The immunomodulatory compound can be administered in combination with another drug or a method of treating. Other methods of treating induce surgery, blood transfusions, immunotherapy, biological therapy and radiation therapy ([0020]-[0021]). 
Bratzler teaches that a cancer medicament refers to an agent that is administered to a subject for the purpose of treating cancer. The terms also includes agents with are administered to reduce the symptoms of cancer such as a blood transfusion which is used to maintain red blood cells and /or platelets within a normal range (0093]).
Thus, from the combination of Zeldis and Bratzler, the ordinary artisan would reasonably conclude that a variety of anti-cancer agents can be given in combination with a blood transfusion. 
Fredeking teaches the treatment of disorders and diseases involving acute inflammatory responses ([0013]). Conditions or diseases characterized by a deleterious immune response include wasting diseases (abstract) which includes cancer and HIV infection ([0153]). The method comprises the administration of tetracycline or tetracycline-like compounds and blood-derived compositions ([0017]). Diseases can be treated by the administration of tetracycline and blood product separately or together in a single composition which is administered intravenously or intraperitoneally ([0157]). 
It would have been obvious to one of ordinary skill in the art, a medical doctor, at the time the invention was made to administer the disclosed compounds of the generic structure of formula I or ABDNAZ as taught by Bednarski via intravenous infusion with a blood product in a single composition to a cancer patient with anemia or loss of blood volume. The ordinary artisan would have been motivated to do so Schwartz teaches that approximately one million units of blood are transfused into cancer patients with anemia each year. As the patient population of cancer patients receiving a compound of formula I such as ABDNAZ reasonably overlaps with those receiving blood transfusions, the ordinary artisan has a finite number of solutions regarding the mode of administration of the blood product and ABDNAZ which is either separately or together in a single composition. 
The ordinary artisan would have been motivated to administer the therapeutic agent of Bednarski together in single composition with the blood product because the combination of Zeldis and Bratzler teaches that a variety of anti-cancer medications can be given in combination with other treatment modalities including blood transfusion. Further Fredeking teaches that compounds administered to cancer patients can be given in a single composition with a blood product. The ordinary artisan would have had a reasonable expectation that one could give compounds of the disclosed generic structure or ABDNAZ intravenously with blood because the compounds can be infused intravenously as taught by Bednarski. The ordinary artisan would have had a reasonable expectation that the therapeutic agent of Bednarski would be effective when given in a single composition with a blood product because when given alone intravenously said therapeutic agent enters the blood stream in order to reach its therapeutic target. Further, Bednarski demonstrates the effect of ABDNAZ in cell cultures at pages 10-11. In example I it is shown that the compound produces ROS in the presence of cells. As cells are complex entities and also possess proteins, it appears that ABDNAZ is able to generate ROS despite being in the presence of cellular components such as proteins. Thus, the ordinary artisan would reasonably conclude that the compound retains its therapeutic action, even in combination with protein components.
Thus the administration of a compound in a single composition with a blood product compared to separate administration is an obvious to try rationale supported by KSR in which a finite number (two) predictable solutions are presented with a reasonable expectation of results. 
Regarding the administration of blood and a therapeutic agent that is a hemoglobin conjugate with a compound of formula (I) or ABDNAZ to yield the compound of formula (III) (claims 38, 40, 63 and 116) or the ABDNAZ conjugate of claim 66, such a conjugate will reasonably result from the combination of a compound of formula I or ABDNAZ and blood. Blood contains hemoglobin which is a protein containing 44 lysine residues (in humans; Bucci, col. 2, lines 49-53). Wong teaches that amino groups are nucleophiles that react with alkyl halides and haloketones (page 147, third paragraph). Therefore the ordinary artisan, a biochemist, would reasonably conclude that at least one (z=1) of the many lysine residues on hemoglobin would react displace the bromine atom of ADBNAZ to form the claims conjugates. It is noted that the claims refer to a hemoglobin conjugate as a therapeutic agent separate from the blood product, but the active step is intravenous injection in a single composition comprising the blood product and therapeutic agent which will naturally result in the claimed conjugate. 
Regarding the administration of an erythrocyte that has been exposed to a compound of formula I such as ABDNAZ (claims 38, 40, 58 and 116), this is also a natural result of the combination of a compound of formula I such as ABDNAZ and blood which contains erythrocytes. It is noted that the claims recite that "an erythrocyte cell that has been exposed to an organonitro compound of formula I.” This is product by process claim language. As the combination of a compound of formula I and an erythrocyte in blood become contacted with one another this results in the claimed therapeutic agent in a blood product.
Regarding the new limitations where the administration of the blood product and the therapeutic agent achieves improved system and microvascular hemodynamic response compared to a blood transfusion with or without nitrite, this is also a natural outcome of the method of Bednarski as modified by the supporting references but meets the claimed limitations because modified Bednarski  carries out the claimed method which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Response to Arguments
Applicant  notes the amendments to the independent claims regarding improved systemic and microvascular response compared to blood transfusion with or without nitrite supplementation. Applicant asserts that experimental results in Example 2 ([0364]) of the instant application illustrate these unexpected benefits. 
Applicant submits that none of the cited references teaches administration to a patient via intravenous injection, a blood product that has been mixed with a compound of formula I such as ABDNAZ, or a conjugate of formula III or an erythrocyte exposed to a compound of formula I, that achieves said claimed benefits. Applicant asserts that it would not have been obvious prima facie to one of ordinary skill in the art using the disclosure of the cited references, alone or in combination, to arrive at the methods of the pending claims. Applicant argues that there is no teaching, suggestion or motivation in the cited reference to carry out the claimed invention that would achieve the asserted benefits. Applicant puts forth that even if such a suggestion was present that a skilled artisan would not have had any predictability or a reasonable expectation of successfully practicing the claimed invention.
Examiner Response
In response to applicant's argument that the claimed invention provides improved systemic and microvascular response compared to blood transfusion with or without nitrite supplementation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Applicant’s assertion of unexpected benefits, this assertion is interpreted to mean unexpected results. The experimental data in Example 2 is based on the administration of the following: 
(1) Blood ( a group resuscitated with fresh blood only), 
(2) nitrite (group resuscitated with fresh blood followed by a nitrite infusion
(3) RRx-001 (ABDNAZ; group resuscitated with fresh blood treated with RRX-001) 
(4) RRx-001 + nitrite group resuscitated with fresh blood treated with RRx-001 followed by nitrite infusion.
Tables 1 and 2 show the effect of the various treatments on systemic parameters.
However, these results do not reflect the claimed invention which is the administration of one of the following therapies
(1) a blood product and a compound of Formula 1;
(2) a blood product and a hemoglobin conjugate of Formula (III);
(3) a blood product and an erythrocyte cell that has been exposed to a compound of Formula I. The claimed invention does not recite the use of nitrates in any fashion. In order to prove unexpected results (e.g., benefits) the comparison must be between the claimed invention and the closest prior art:
MPEP 716.02(e)   Comparison With Closest Prior Art
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

In the instant case, the comparison should be among the following: 
(1) a blood product administered alone compared to each of the following:
2 (a) compounds of formula I administered without a blood product;
2 (b) a hemoglobin conjugate of Formula (III) administered without a blood product; and
2 (c) an erythrocyte cell that has been exposed to a compound of Formula I without additional blood product.
3 (a) compounds of formula I administered with a blood product in a single composition;
3 (b) a hemoglobin conjugate of Formula (III) administered with a blood product in a single composition; and 
3 (a) an erythrocyte cell that has been exposed to a compound of Formula I administered with a blood product in a single composition.
In order to show unexpected results, the following is required:
MPEP 716.02(a) Evidence Must Show Unexpected Results 
I. GREATER THAN EXPECTED RESULTS ARE EVIDENCE OF NONOBVIOUSNESS
“A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue.” In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). 
In the instant case, there is no showing that the effect of any of experimental Groups 3(a), 3(b) or 3(c) has a greater than additive result for any type of hemostatic parameter compared to the sum of experimental group  (1) and any of 2(a), 2(b) and 2(c) for any type of hemostatic parameter.
None of the experimental groups in Example 2 reflect these comparisons. 
Finally:
MPEP 716.02(d)   Unexpected Results Commensurate in Scope With Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a 
property not taught by the prior art, the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ
289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8
which recited a temperature in excess of 100 ºC). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110 ºC and 130 ºC. The
court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60 ºC where the prior art ion exchange resin was known
 to perform well. The rejection of claim 8, directed to a temperature in excess of 100 ºC,
 was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 
1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 
2% rhenium did not evidence unexpected results for the entire claimed range of about 
1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) 
(Claims were directed to certain catalysts containing an alkali metal. Evidence presented
 to rebut an obviousness rejection compared catalysts containing sodium with the prior art. 
The court held this evidence insufficient to rebut the prima facie case because experiments
 limited to sodium were not commensurate in scope with the claims.).

In the instant case, there are several types of blood products to include plasma only, whole blood, platelets only, etc. Only one type of blood product, fresh blood (interpreted to mean whole blood), has been exemplified by Applicant. The structure of formulae I or III is a genus and only one compound, ABDNAZ, has been exemplified by Applicant in the experiments disclosed by the specification. 
Therefore, Applicant has not made a comparison with the closes prior art that demonstrates a greater than additive effect on any hemostatic parameter by adding any of the therapeutic agents to a blood product and administering them together compared to the sum of the effect on a hemostatic parameter by the therapeutic agent and the blood product by separate administration. Further, only one compound out (ABDNAZ) of a plethora of compounds has been experimentally exemplified. Likewise, only one type of blood product (fresh blood) has been experimentally exemplified.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bednarski teaches the treatment of solid tumors, leukemia or lymphoma by the administration of a cyclic nitro compound which is the same generic compound as Formula I, as claimed. Schwartz teaches that approximately one million units of blood are transfused into cancer patients with anemia each year (page S9, middle column). Thus, Schwartz teaches that cancer patients including those with solid tumors, leukemia or lymphoma overlaps with the population of patients having anemia and blood loss. Therefore, the ordinary artisan would reasonably conclude that the patient population of those receiving the compounds disclosed by Bednarski for the treatment of a solid tumor or lymphoma also have anemia which can be due to blood loss. Further the combination of Zeldis and Bratzler, the ordinary artisan would reasonably conclude that a variety of anti-cancer agents can be given in combination with a blood transfusion. 
Fredeking also teaches that blood product and compounds for treating cancer (e.g., a wasting disease) can  be separately or together in a single composition which is administered intravenously or intraperitoneally.
Thus, from the combination of references, The ordinary artisan would have been motivated to administer the therapeutic agent of Bednarski together in single composition with the blood product because the combination of Zeldis and Bratzler teaches that a variety of anti-cancer medications can be given in combination with other treatment modalities including blood transfusion. Further Fredeking teaches that compounds administered to cancer patients can be given in a single composition with a blood product. The ordinary artisan would have had a reasonable expectation that one could give compounds of the disclosed generic structure or ABDNAZ intravenously with blood because the compounds can be infused intravenously as taught by Bednarski. Thus the administration of a compound in a single composition with a blood product compared to separate administration is an obvious to try rationale supported by KSR in which a finite number (two) predictable solutions are presented with a reasonable expectation of results. 
The ordinary artisan would have had a reasonable expectation that the therapeutic agent of Bednarski would be effective when given in a single composition with a blood product because when given alone intravenously said therapeutic agent enters the blood stream in order to reach its therapeutic target. Further, Bednarski demonstrates the effect of ABDNAZ in cell cultures at pages 10-11. In example I it is shown that the compound produces ROS in the presence of cells. As cells are complex entities and also possess proteins, it appears that ABDNAZ is able to generate ROS despite being in the presence of cellular components such as proteins. Thus, the ordinary artisan would reasonably conclude that the compound retains its therapeutic action, even in combination with protein components.
Claims 38, 40, 41, 42, 46, 47, 57, 58, 60-63, 66 and 107-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bednarski et al. (US 2009/0163466; cited in the IDS) in view of Schwartz (Am. J. Health-Syst. Pharm. (2007) 64(Supplement 2): S5-S13), Zeldis et al. (US 20100260719), Bratzler et al. (US 20060211639) and Fredeking et al. (US 2003/0092684), as evidenced by Bucci et al. (US 4584130) and Wong (Chemistry of Protein Conjugation and Cross-linking: CRC Press: Boca Raton: FL (1991), page 147; cited in the IDS filed 4/26/2017), as applied to claims 38, 40, 41, 42, 57, 58, 60-63, 66 and 107-116, in further view of Weyerbrock et al. (Journal of Neurosurgery (2003), 99(4), 728-737).
The disclosure by Bednarski, in view of the supporting references is discussed supra.
Modified Bednarski does not teach the further administration of an alkali metal nitrite (claim 46) that is sodium nitrite (claim 47).
Weyerbrock teaches that both exogenous NO (delivered via a short-acting donor, Proli/NO) and nitric oxide (delivered via the carotid artery or intravenously) demonstrated substantial tumor-selective increases in the blood brain barrier permeability in response to various small molecule tracers. It was found that the exogenously delivered NO also enhanced the uptake of intravenous carboplatin which led to a long-term survival of 40% of rats harboring intracerebral C6 glimoas compared to a control (abstract, figures 1 and 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer nitric oxide (which is easily envisaged from a small genus of two NO donors) with a compound of formula I or ADBNAZ as taught by modified Bednarski with a blood transfusion for the treatment of a brain tumor. The ordinary artisan would have been motivated to do so because nitric oxide is shown by Weyerbrock to enhance the BBB barrier permeability to small organic molecules for the treatment of cancer and modified Bednarski teaches the treatment of cancer with the compounds of formula I or ADBNAZ which are small organic molecules. The ordinary artisan would have had a reasonable expectation that one could enhance the permeability of a compound of formula I or ADBNAZ as taught by modified Bednarski by the administration of nitric oxide because Weyerbrock demonstrates that administration of the compound enhances the permeability of the BBB to small molecules with the selective uptake by the tumors. 
Response to Arguments
Applicant again asserts that Bednarski as modified by the supporting references do not teach or suggest the claimed invention. Applicant puts forth that Weyerbrock does not cure the alleged deficiencies of Bednarski as modified by the supporting references. 
Examiner Response
Bednarski as modified by the supporting references the claimed invention for the reasons stated supra. Weyerbrock teaches the limitations of the further administration of an alkali metal nitrite (claim 46) that is sodium nitrite (claim 47).
Double Patenting
Claims 38, 40, 41, 42, 57, 58, 60-63, 66 and 107-116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 40 and 71 of copending Application No. 16069012 (reference application), as evidenced by Bucci et al. (US 4584130) and Wong (Chemistry of Protein Conjugation and Cross-linking: CRC Press: Boca Raton: FL (1991). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘012 are drawn to the same physical steps of administering whole blood (a blood product) with ABDNAZ and an anticoagulant intravenously for the treatment of cancer. Said administration to one having cancer will naturally result in the treatment of a patient having reduced blood volume, anemia and a blood product because the same steps are being practiced with the same formulation on a patient population where cancer patients overlap with a patient population that has anemia and loss of blood volume and is in need of a blood product. See Schwartz supra.
The disclosure of ABDNAZ for the method of ‘012 meets the limitations of claims 38, 40, 41,  42, 109-115 (where whole blood contains erythrocytes and plasma), 57, 60-62, 107, 108 and 116. 
Regarding the administration of an erythrocyte that has been exposed to a compound of formula I such as ABDNAZ (claims 38, 40, 58 and 116), this is also a natural result of the combination of a compound of formula I such as ABDNAZ and blood which contains erythrocytes. It is noted that the claims recite that "an erythrocyte cell that has been exposed to an organonitro compound of formula I.” This is product by process claim language. As the combination of a compound of formula I and an erythrocyte in blood become contacted with one another this results in the claimed therapeutic agent in a blood product.
Regarding the administration of blood and a therapeutic agent that is a hemoglobin conjugate with a compound of formula (I) or ABDNAZ to yield the compound of formula (III) (claims 38, 40, 63 and 116) or the ABDNAZ conjugate of claim 66, such a conjugate will reasonably result from the combination of a compound of formula I or ABDNAZ and blood. Blood contains hemoglobin which is a protein containing 44 lysine residues (in humans; Bucci, col. 2, lines 49-53). Wong teaches that amino groups are nucleophiles that react with alkyl halides and haloketones (page 147, third paragraph). Therefore the ordinary artisan, a biochemist, would reasonably conclude that at least one (z=1) of the many lysine residues on hemoglobin would react displace the bromine atom of ADBNAZ to form the claims conjugates. It is noted that the claims refer to a hemoglobin conjugate as a therapeutic agent separate from the blood product, but the active step is intravenous injection in a single composition comprising the blood product and therapeutic agent which will naturally result in the claimed conjugate. 
Regarding the new limitations where the administration of the blood product and the therapeutic agent achieves improved system and microvascular hemodynamic response compared to a blood transfusion with or without nitrite, this is also a natural outcome of the method of Bednarski as modified by the supporting references but meets the claimed limitations because modified Bednarski  carries out the claimed method which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 38, 40, 41, 42, 46, 47, 57, 58, 60-63, 66 and 107-116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 40 and 71 of copending Application No. 16069012 (reference application), as evidenced by Bucci et al. (US 4584130) and Wong (Chemistry of Protein Conjugation and Cross-linking: CRC Press: Boca Raton: FL (1991), as applied to claims 38, 40, 41, 42, 57, 58, 60-63, 66 and 107-116, in further view of Weyerbrock et al. (Journal of Neurosurgery (2003), 99(4), 728-737).
The disclosure of ‘012 as evidenced by Bucci and Wong is discussed supra.
The claims of ‘012 do not teach the further administration of an alkali metal nitrite (claim 46) that is sodium nitrite (claim 47).
The disclosure by Weyerbrock tis discussed supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer nitric oxide (which is easily envisaged from a small genus of two NO donors) with a compound of formula I or ADBNAZ as taught by the claims of ‘012 with a blood transfusion for the treatment of a brain tumor. The ordinary artisan would have been motivated to do so because nitric oxide is shown by Weyerbrock to enhance the BBB barrier permeability to small organic molecules for the treatment of cancer and the claims of ‘012 teach the treatment of cancer with the compounds of formula I or ADBNAZ which are small organic molecules. The ordinary artisan would have had a reasonable expectation that one could enhance the permeability of a compound of formula I or ADBNAZ as taught by the claims of ‘012 by the administration of nitric oxide because Weyerbrock demonstrates that administration of the compound enhances the permeability of the BBB to small molecules with the selective uptake by the tumors. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant Argument
Applicant requests that the double patenting rejections be held in abeyance until patentable subject matter is identified in the present application.

Examiner Response
The rejections stand for the reasons of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653